UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 LEIGH ADAMS SLAUGHTER,

    Plaintiff/Counterclaim Defendant,

        v.                                               Civil Action No. 11-2181 (CKK)
 ALPHA DRUGS, LLC, et al.,

    Defendants/Counterclaimants.


                                 MEMORANDUM OPINION
                                   (November 13, 2013)

       Presently before the Court is the Plaintiff’s [52] Renewed Motion for Entry of Judgment

by Default against Defendant Alpha Drugs, LLC. Defendant Alpha Drugs appeared in this

action and filed an Answer to the Complaint. Answer, ECF No. [30]. Four months into

discovery, counsel for Alpha Drugs moved to withdraw. After a hearing, the Court granted

counsel’s motion, and notified the Defendant Panagiotis Metaxotos that he needed to secure

counsel to represent Alpha Drugs’ interests in this case. 12/2/12 Order, ECF No. [43]. Several

months passed, but new counsel did not enter an appearance on behalf of Defendant Alpha

Drugs. The Court thus ordered the Plaintiff to seek a default as to Defendant Alpha Drugs.

2/27/13 Order, ECF No. [49]. On March 8, 2013, the Plaintiff filed a [50] Motion for Entry of

Judgment by Default Against Alpha Drugs, LLC. The Plaintiff sought in damages a specific

sum of wages not paid by the Defendant, as well as payment for accrued, but unused, paid

vacation days and liquidated damages under D.C. Code § 32-1303(4). The Court found the

Plaintiff’s Motion deficient because (1) it did not identify the legal framework governing the

Plaintiff’s request for relief; and (2) the Plaintiff provided inadequate proof of damages. 5/13/13
Order, ECF No. [51]. Consequently, the Plaintiff’s Motion was denied without prejudice.

          In the Plaintiff’s Renewed Motion, the Plaintiff provides sufficient evidence of unpaid

wages, however, her Motion remains deficient as to the damages she seeks for accrued, but

unused, vacation days and liquidated damages. The Plaintiff seeks in damages an amount

equivalent to thirty-seven (37) paid vacation days, which she asserts she had accrued, but not

used by the time she left the Defendant’s employ. Although the Plaintiff provides an excerpt of

the Defendant’s employee handbook indicating the rate at which paid vacation days are accrued,

the Plaintiff provides no documentation supporting her assertion that she had accrued, but not yet

used, thirty-seven days of paid vacation or otherwise indicating how she calculated that total. To

the extent that such documentary evidence does not exist or is unavailable, the Plaintiff does not

indicate as much in her Renewed Motion or supporting exhibits.

          Furthermore, the Plaintiff fails to provide any documentation supporting her claim of

entitlement to liquidated damages under D.C. Code § 32-1303(4). To be entitled to damages

under § 32-1303, the Plaintiff must provide evidence indicating (1) that she is an employee as

defined in § 32-1301 of the D.C. Code; (2) the manner in which her employment with the

Defendant concluded (e.g. discharge, resignation, etc.); and (3) whether she had a written

contract of employment and for what period. See D.C. Code § 32-1303(1)–(3). To the extent

documentary evidence as to these factors does not exist or is unavailable, the Plaintiff must

indicate as much so that the Court can decide whether an evidentiary hearing is necessary or

useful.

          Accordingly, the Court GRANTS the Plaintiff’s [52] Motion for Entry of Judgment by

Default against Defendant Alpha Drugs, LLC as to the Plaintiff’s claim for damages totaling

$41,667 in wages not paid by the Defendant.          The Court, however, DENIES WITHOUT

                                                 2
PREJUDICE Plaintiff’s Motion for Entry of Judgment by Default as to the Plaintiff’s claim for

accrued, but unused, vacation days and for liquidated damages pursuant to D.C. Code § 32-

1303(4).

       An appropriate Order accompanies this Memorandum Opinion.



                                                    /s/
                                                  COLLEEN KOLLAR-KOTELLY
                                                  UNITED STATES DISTRICT JUDGE




                                             3